 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDSteak House Meat Company,Inc. and AmalgamatedMeat Cuttersand Butcher Workmen ofNorth Amer-ica,AFL-CIO, Local516, Petitioner.Case 20-RC-10984September18, 1973DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNINGAND KENNEDYPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 20 of theNational Labor Relations Board on October 24, 1972,an electionby secret ballot was conducted in theabove-entitled proceeding on November 15, 1972, un-der the direction and supervision of said RegionalDirector. Upon the conclusion of the election, a tallyof ballots was furnished the parties in accordancewith the Board's Rules and Regulations,Series 8, asamended.The tally of ballots shows that there were approxi-mately eight eligible voters and that seven ballotswere cast,of which four were for the Petitioner, andthree were against the Petitioner. There were no voidor challenged ballots.On November 20, 1972, the Employer filed timelyobjections to conduct affecting the results of the elec-tion. The Regional Director completed an investiga-tion of the objections and, thereafter, on December27, 1972, issued and served on the parties his Reporton Objections. In his report, the Regional Directorrecommended to the Board that all the objections beoverruled and that the appropriate certification beissued. Thereafter, on January 4, 1973, the Employerfiled timely exceptions to the Regional Director's re-port, contending that the election should be set asideand a rerun election ordered or, in the alternative, thatthe case be remanded to the Regional Director for ahearing on Objections 5 and 6.On March 27, the Board ordered that a hearing beheld before a duly designated Hearing Officer for thepurpose of receiving evidence to resolvethe issuesraised with respect to Employer's Objections 5 and 6.1Pursuant to the Board's Order, a hearing was heldon May 4, 1973, before Hearing Officer Jay R. Pol-lack. All parties participated and were given full op-portunity to examine and cross-examine witnessesand to introduce evidence bearing on the issues. On1 In the absenceof specificexceptionsthereto, theBoardadopted,proforma,theRegional Director's recommendationthat Employer's Objections1, 2, 3, and 4 be overruled.May 21, 1973, the Hearing Officer issued and dulyserved on-the parties his report, in which he recom-mended that Employer's Objections 5 and 6 be over-ruled and that the Petitioner be certified as thebargaining representative. Thereafter, the Employerfiled timely exceptions to the Hearing Officer's report.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthe meaning of the Act and it will effectuate the pur-poses of the Act to assert jurisdiction herein.2.The labor organization involved claims to repre-sent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees within the mean-ing of Section 9(c)(1) and Section 2(6) and (7) of theAct.4.The following employees of the Employer con-stitute a unit appropriate forthe purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All employees of the Employer at its operationin San Mateo, California, including meat pack-ers, truckdrivers,meat cutters, and clean-upmen; excluding office clerical employees, guardsand supervisors as defined in the Act.5.The Board has reviewed the rulings made by theHearing Officer at the hearing and finds that nopreju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the HearingOfficer's report, the Employer's exceptions thereto,and the entire record in this case. We agree with theEmployer that certain conduct by employees, hereaf-ter described, requires that the election be set aside.Dale Alexander, a 16-year-old part-time employee,testified that approximately 2 weeks before the elec-tion he was told by another employee, Mike Monge,that if he voted against the Union Monge would killhim. Monge, who is a meatcutter, brandished a knifeat the time. About a week later, Monge again threat-ened Alexander, stating that he would get back atAlexander if Alexander voted against the Union. An-other employee, Mark McCarty was present duringthis incident.Several days prior to the election, Alexander dis-cussed the election with McCarty. Alexander toldMcCarty that he wanted to get out of voting andMcCarty said Alexander should vote yes, be sick on206 NLRB No. 3 STEAK HOUSE MEAT CO.29election day, or just not vote. McCarty then said thathe would get even with Alexander if the Union lostthe election. Alexander testified that because of fearinstilled as a result of the conversations, he did notvote in the election.None of the threats involved herein was attributa-ble to the Union. It has long been established that,while conduct not attributable to either party to anelection may be grounds for setting aside the election,lessweight is accorded to such conduct than to theconduct of the parties? In such circumstances, howev-er, the Board has set aside elections where the conductcreated a general atmosphere among the voting em-ployees of confusion and fear of reprisal for failing tovote for or to support the Union.'As we have said previously, the question of whetheror not such an atmosphere existed does not turn, onthe election results, but rather upon an analysis of thecharacter and circumstances of the alleged objection-2 CrossBaking Company,Inc.,191NLRB 27, reversed on other grounds453 F.2d 1346(CA. 1, 1971).3Diamond State Poultry Co., Inc.,107 NLRB 3.able conduct .4 However, the fact that the threats weredirected at only one employee does not necessarilylead to the conclusion that no general atmosphere offear and coercion existed. In the instant case, threatsof bodily harm and reprisals were directed at a 16-year-old employee with the,obvious aim of influenc-ing him to vote for the Union or to abstain fromvoting. As a result of these threats, he chose the lattercourse. In these circumstances, we are of the opinionthat the character of the conduct was so aggravatedas to create an atmosphere of fear and reprisal render-ing a free expression of choice of representatives im-possible.5We shall therefore set aside the election anddirect that a second election be held.ORDERIt is hereby ordered that the electionin this caseconducted on November 15, 1972, be, and it herebyis, set aside.[Direction of Second Election andExcelsiorfoot-note omitted from publication.]4Central PhotocolorCompany, Incorporated,195 NLRB 839.5Pomsett Lumber and ManufacturingCompany,116 NLRB 1732.